Exhibit 10.1

 

SMURFIT-STONE CONTAINER CORPORATION

2009 MANAGEMENT INCENTIVE PLAN

(Effective April 28, 2009)

 


ARTICLE I
PURPOSE OF THE PLAN


 

The Smurfit-Stone Container Corporation 2009 Management Incentive Plan (the
“Plan”) is hereby established by the Compensation Committee of Smurfit-Stone
Container Corporation, effective as of April 28, 2009.  The Plan is designed to
drive the Company’s financial performance to meet or exceed the Company’s
short-term financial and operational goals by providing Employees with annual,
semi-annual and, with respect to the Tier 4 Employees identified in Section 4.3,
quarterly performance-based incentive payments for the attainment of those
short-term goals.  Payments under the Plan are intended to be exempt from
section 409A of the Internal Revenue Code of 1986, as amended, as “short-term
deferrals” within the meaning of Treasury Regulation section 1.409A-1(b)(4). 
The Plan shall not create any contractual right of any individual to any Award
prior to the payment of such award.

 


ARTICLE II
DEFINITIONS


 

For purposes of this Plan, the following terms, when capitalized, shall have the
meanings set forth below:

 


SECTION 2.1.   “ANNUAL MIP AWARD” MEANS THE CASH INCENTIVE BONUS AWARDED TO AN
EMPLOYEE UNDER THE PLAN AFTER THE END OF THE PLAN YEAR, WHICH BONUS IS SUBJECT
TO THE COMPANY ACHIEVEMENT OF THE ANNUAL PERFORMANCE TARGET AND/OR ANY OTHER
OBJECTIVE CRITERIA ESTABLISHED BY THE COMMITTEE.


 


SECTION 2.2.   “ANNUAL PERFORMANCE TARGET” MEANS THE COMPANY’S FINANCIAL AND/OR
OPERATIONAL GOALS FOR THE PLAN YEAR, AS ESTABLISHED BY THE COMMITTEE.


 


SECTION 2.3.   “AWARD” MEANS AN ANNUAL MIP AWARD AND/OR A SEMI-ANNUAL MIP AWARD,
AS THE CASE MAY BE.


 


SECTION 2.4.   “BASE PAY” MEANS, FOR PURPOSES OF THE SEMI-ANNUAL MIP AWARD, THE
EMPLOYEE’S BASE SALARY IN EFFECT ON THE LAST DAY OF THE PERFORMANCE PERIOD, AND
IN THE CASE OF THE ANNUAL MIP AWARD, THE EMPLOYEE’S BASE SALARY IN EFFECT ON THE
LAST DAY OF THE PLAN YEAR.  BASE PAY DOES NOT INCLUDE ANY BONUSES, INCENTIVE PAY
OR OTHER SUPPLEMENTAL PAY OR BENEFITS, IN EACH CASE, AS DETERMINED BY THE
COMMITTEE.


 


SECTION 2.5.   “CAUSE” SHALL MEAN: (A) THE REFUSAL OR CONTINUED FAILURE BY THE
EMPLOYEE TO PERFORM SUBSTANTIALLY ALL HIS OR HER DUTIES WITH THE COMPANY (OTHER
THAN ANY FAILURE RESULTING FROM INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS)
AFTER THE COMPANY PROVIDES THE EMPLOYEE A DEMAND FOR SUBSTANTIAL PERFORMANCE
IDENTIFYING IN REASONABLE DETAIL THE MANNER IN WHICH THE EMPLOYEE HAS NOT
SUBSTANTIALLY PERFORMED HIS OR HER DUTIES; (B) A PLEA OF GUILTY OR NOLO
CONTENDERE BY THE EMPLOYEE, OR CONVICTION OF THE EMPLOYEE, FOR A FELONY; OR
(C) THE DETERMINATION BY THE COMMITTEE IN ITS SOLE DISCRETION THAT THE EMPLOYEE
HAS ENGAGED IN: (1) 

 

--------------------------------------------------------------------------------



 


ILLEGAL CONDUCT OR GROSS MISCONDUCT IN CONNECTION WITH THE EMPLOYEE’S JOB DUTIES
OR THE BUSINESS OF THE COMPANY; (2) A MATERIAL BREACH OF ANY WRITTEN POLICY OF
THE COMPANY; (3) FRAUD OR MATERIAL DISHONESTY IN CONNECTION WITH THE BUSINESS OF
THE COMPANY; OR (4) ANY VIOLATION OF A STATUTORY OR COMMON LAW DUTY OF LOYALTY
TO THE COMPANY.


 


SECTION 2.6.   “CHANGE IN CONTROL” MEANS THE OCCURRENCE OF ANY ONE OR MORE OF
THE FOLLOWING:


 

(a)   The “beneficial ownership” of securities representing more than 20% of the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”) is accumulated, held or acquired by a Person (as defined in
Section 3(a)(9) of the Exchange Act, as modified, and used in Sections 13(d) and
14(d) thereof) other than the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company, any corporation owned,
directly or indirectly, by the Company’s stockholders in substantially the same
proportions as their ownership of stock of the Company; provided, however, that
any acquisition from the Company or any acquisition pursuant to a transaction
that complies with clauses (i), (ii) and (iii) of subparagraph (c) of this
definition will not be a Change in Control under this subparagraph (a), and
provided further that immediately prior to such accumulation, holding or
acquisition, such person was not a direct or indirect beneficial owner of 20% or
more of the Company Voting Securities; or

 

(b)   Individuals who, as of January 1, 2009, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that an individual becoming a director
subsequent to that date whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board will be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c)   Consummation by the Company of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of the
Company or the acquisition of assets or stock of another entity (a “Business
Combination”), in each case, unless immediately following such Business
Combination: (i) more than 60% of the combined voting power of then outstanding
voting securities entitled to vote generally in the election of directors of
(A) the corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, a corporation that as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries (the “Parent Corporation”),
is represented, directly or indirectly, by Company Voting Securities outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Company Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportions as their ownership, immediately
prior to such Business Combination, of the Company Voting Securities; (ii) no
person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination)

 

2

--------------------------------------------------------------------------------


 

beneficially owns, directly or indirectly, 20% or more of the combined voting
power of the then outstanding voting securities eligible to elect directors of
the Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) except to the extent that such ownership of the Company existed
prior to the Business Combination; and (iii) at least a majority of the members
of the board of directors of the Parent Corporation (or, if there is no Parent
Corporation, the Surviving Corporation) were members of the incumbent Board at
the time of the execution of the initial agreement, or of the action of the
Board, providing for such Business Combination;

 

(d)   Approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company;

 

(e)   The consummation of a reorganization under the U.S. Bankruptcy Code; or

 

(f)    The consummation of a complete liquidation or dissolution of the Company
under the U.S. Bankruptcy Code.

 

However, in no event will a Change in Control be deemed to have occurred, with
respect to an Employee’s Award, if the Employee is part of a purchasing group
that consummates the Change in Control transaction.  An Employee will be deemed
“part of a purchasing group” for purposes of the preceding sentence if the
Employee is an equity participant in the purchasing company or group (except:
(i) passive ownership of less than 2% of the stock of the purchasing company; or
(ii) ownership of equity participation in the purchasing company or group that
is otherwise not significant, as determined prior to the Change in Control by a
majority of the non-employee continuing directors).

 


SECTION 2.7.   “COMMITTEE” MEANS THE COMPENSATION COMMITTEE OF THE COMPANY, OR
ANY SUCCESSOR THERETO OR DELEGATE THEREOF WITH THE AUTHORITY TO ACT ON BEHALF OF
THE COMMITTEE WITH RESPECT TO THIS PLAN.


 


SECTION 2.8.   “COMPANY” MEANS THE SMURFIT-STONE CONTAINER CORPORATION AND
INCLUDES ANY SUCCESSOR THERETO, INCLUDING PURSUANT TO A PLAN OF REORGANIZATION
UNDER THE U.S. BANKRUPTCY CODE.


 


SECTION 2.9.   “COMPANY ACHIEVEMENT” MEANS (A) THE PERCENTAGE OF THE ANNUAL
PERFORMANCE TARGET ACHIEVED BY THE COMPANY IN THE PLAN YEAR OR (B) THE
PERCENTAGE OF THE SEMI-ANNUAL PERFORMANCE TARGET ACHIEVED BY THE COMPANY IN A
PERFORMANCE PERIOD, AS THE CASE MAY BE, AND, IN EACH CASE, AS DETERMINED BY THE
COMMITTEE.


 


SECTION 2.10. “DISABILITY” MEANS AN INDIVIDUAL’S LONG-TERM DISABILITY AS DEFINED
UNDER THE LONG-TERM DISABILITY PLAN OF THE COMPANY THAT COVERS THAT INDIVIDUAL;
OR IF THE INDIVIDUAL IS NOT COVERED BY SUCH A LONG-TERM DISABILITY PLAN, AN
INDIVIDUAL’S DISABILITY AS DEFINED FOR PURPOSES OF ELIGIBILITY FOR A DISABILITY
AWARD UNDER THE SOCIAL SECURITY ACT.


 


SECTION 2.11. “EMPLOYEE” MEANS AN INDIVIDUAL WHO IS (A) A REGULAR PART-TIME OR
FULL-TIME EMPLOYEE OF THE COMPANY OR ONE OF ITS SUBSIDIARIES OR AFFILIATES,
OTHER THAN AN INDIVIDUAL CLASSIFIED BY HIS OR HER COMPANY AS A CONTRACTOR OR
INTERN, AND (B) DESIGNATED BY THE COMMITTEE AS ELIGIBLE TO PARTICIPATE IN THE
PLAN.

 

3

--------------------------------------------------------------------------------



 


SECTION 2.12. “GOOD REASON” SHALL MEAN, IN THE CASE OF AN EMPLOYEE WHO IS
DESIGNATED AS A TIER 1 EMPLOYEE IN THE INDIVIDUAL’S INCENTIVE STATEMENT FOR THE
PLAN YEAR (“TIER 1 EMPLOYEE”), THE OCCURRENCE OF ANY OF THE FOLLOWING WITHOUT
THE EMPLOYEE’S EXPRESS WRITTEN CONSENT: (I) ANY REDUCTION IN EITHER THE
EMPLOYEE’S BASE PAY OR TARGET INCENTIVE UNDER THIS PLAN AS SET FORTH IN THE
INCENTIVE STATEMENT PROVIDED TO THE EMPLOYEE; (II) THE COMPANY’S FAILURE TO
MAINTAIN RETIREMENT, HEALTH AND WELFARE BENEFITS PLANS, AND COMPENSATION PLANS
UNDER WHICH THE EMPLOYEE IS ELIGIBLE TO RECEIVE BENEFITS SUBSTANTIALLY SIMILAR
IN VALUE IN THE AGGREGATE TO THE BENEFITS THE EMPLOYEE WAS ELIGIBLE TO RECEIVE
UNDER THE RETIREMENT PLANS, HEALTH AND WELFARE BENEFITS PLANS, AND COMPENSATION
PLANS MAINTAINED BY THE COMPANY AS IN EFFECT ON JANUARY 1, 2009; (III) THE
COMPANY’S REQUIRING THE EMPLOYEE TO BE BASED ANYWHERE MORE THAN FIFTY (50) MILES
FROM WHERE THE EMPLOYEE’S PRINCIPAL PLACE OF EMPLOYMENT WAS LOCATED AS OF
JANUARY 1, 2009; (IV) A CHANGE IN THE DUTIES OR REPORTING RESPONSIBILITIES OF
THE EMPLOYEE THAT IS INCONSISTENT IN ANY SUBSTANTIAL ADVERSE RESPECT WITH SUCH
EMPLOYEE’S POSITION, DUTIES OR RESPONSIBILITIES AS IN EFFECT ON JANUARY 1, 2009;
AND (V) FAILURE BY THE COMPANY TO OBTAIN AN AGREEMENT TO ASSUME ALL OF THE
OBLIGATIONS OF THE COMPANY HEREUNDER UPON A CHANGE IN CONTROL PURSUANT TO
SECTION 2.6(A)-(C) FROM ANY ENTITY THAT IS OR WILL BE THE SUCCESSOR ENTITY TO
THE COMPANY (INCLUDING PURSUANT TO ANY MERGER, CONSOLIDATION OR SALE OF ALL OR
SUBSTANTIALLY ALL OF THE ASSETS OF THE COMPANY).


 


SECTION 2.13. “INCENTIVE STATEMENT” MEANS A LETTER OR OTHER WRITING (INCLUDING
IN ELECTRONIC FORMAT) PROVIDED BY THE COMPANY TO AN EMPLOYEE THAT SETS FORTH THE
ANNUAL AND/OR SEMI-ANNUAL MIP AWARDS THAT AN EMPLOYEE MAY EARN UNDER THE PLAN
(OR OTHERWISE DESCRIBES AN EMPLOYEE’S ELIGIBILITY TO PARTICIPATE IN THE PLAN),
THAT ALSO MAY DESCRIBE THE PERFORMANCE METRICS APPLICABLE TO AN EMPLOYEE AND ANY
AND ALL OTHER OBJECTIVE PERFORMANCE CRITERIA APPLICABLE TO SUCH EMPLOYEE, IN
EACH CASE AS ESTABLISHED BY THE COMMITTEE.


 


SECTION 2.14. “PAYMENT DATE” MEANS THE DATE ON WHICH AN AWARD IS PAID TO AN
EMPLOYEE.


 


SECTION 2.15. “PERFORMANCE PERIOD” MEANS (I) JANUARY 1 THROUGH JUNE 30, 2009,
(II) JULY 1 THROUGH DECEMBER 31, 2009, OR (III) WITH RESPECT TO THE TIER 4
EMPLOYEES IDENTIFIED IN SECTION 4.3, EACH CALENDAR QUARTER IN 2009, AS THE CASE
MAY BE.


 


SECTION 2.16. “PLAN YEAR” MEANS THE ONE YEAR PERIOD COMMENCING ON JANUARY 1,
2009, AND ENDING ON DECEMBER 31, 2009.


 


SECTION 2.17. “RETIREMENT” MEANS AN EMPLOYEE’S VOLUNTARY TERMINATION OF
EMPLOYMENT WITH THE COMPANY PURSUANT TO THE RETIREMENT PLAN(S) APPLICABLE TO
SUCH EMPLOYEE.


 


SECTION 2.18. “SEMI-ANNUAL MIP AWARD” MEANS THE CASH INCENTIVE BONUS AWARDED TO
AN EMPLOYEE UNDER THE PLAN AFTER THE END OF EACH PERFORMANCE PERIOD, WHICH BONUS
IS SUBJECT TO THE COMPANY ACHIEVEMENT OF THE APPLICABLE SEMI-ANNUAL PERFORMANCE
TARGET AND/OR ANY OTHER OBJECTIVE CRITERIA ESTABLISHED BY THE COMMITTEE.


 


SECTION 2.19. “SEMI-ANNUAL PERFORMANCE TARGET” MEANS THE COMPANY’S FINANCIAL
AND/OR OPERATIONAL GOALS FOR THE PERFORMANCE PERIOD OF JANUARY 1 THROUGH
JUNE 30, 2009, OR JULY 1 THROUGH DECEMBER 31, 2009, AS THE CASE MAY BE, AS
ESTABLISHED BY THE COMMITTEE.

 

4

--------------------------------------------------------------------------------


 


SECTION 2.20. “TARGET INCENTIVE” MEANS THE PERCENTAGE OF AN EMPLOYEE’S BASE PAY,
AS DETERMINED BY THE COMMITTEE BASED ON THE EMPLOYEE’S POSITION AND AS REFLECTED
IN THE EMPLOYEE’S INCENTIVE STATEMENT, THAT HE OR SHE WILL RECEIVE IN THE PLAN
YEAR IF COMPANY ACHIEVEMENT OF EACH OF THE ANNUAL AND SEMI-ANNUAL PERFORMANCE
TARGETS (AND OF ANY OTHER OBJECTIVE PERFORMANCE CRITERIA ESTABLISHED BY THE
COMMITTEE) IS EQUAL TO 100%.


 


ARTICLE III


AWARD ELIGIBILITY


 


SECTION 3.1.   ELIGIBILITY.


 


(A)   SUBJECT TO SECTION 3.2, AN INDIVIDUAL SHALL BE ELIGIBLE TO RECEIVE A
SEMI-ANNUAL MIP AWARD FOR A PERFORMANCE PERIOD IF HE OR SHE:


 

(1)                    (I) WITH RESPECT TO THE PERFORMANCE PERIOD ENDING
JUNE 30, 2009, WAS EMPLOYED ON OR BEFORE MARCH 31, OR (II) WITH RESPECT TO THE
PERFORMANCE PERIOD ENDING DECEMBER 31, 2009, WAS EMPLOYED ON OR BEFORE
SEPTEMBER 30, 2009;

 

(2)                    WAS DESIGNATED AS AN ELIGIBLE EMPLOYEE FOR THE
PERFORMANCE PERIOD; AND

 

(3)                    IS AN EMPLOYEE ON THE LAST DAY OF, OR DIES DURING, THE
PERFORMANCE PERIOD,

 


IN ALL CASES AS DETERMINED BY THE COMMITTEE.  A SEMI-ANNUAL MIP AWARD MAY BE
PRORATED, AT THE SOLE DISCRETION OF THE COMMITTEE, TO THE EXTENT THE INDIVIDUAL
HAS NOT BEEN EMPLOYED AS AN EMPLOYEE FOR THE ENTIRETY OF SUCH PERFORMANCE
PERIOD.


 


(B)   SUBJECT TO SECTION 3.2, AN INDIVIDUAL SHALL BE ELIGIBLE TO RECEIVE AN
ANNUAL MIP AWARD FOR THE PLAN YEAR ONLY IF HE OR SHE:


 

(1)                    WAS EMPLOYED ON OR BEFORE SEPTEMBER 30, 2009;

 

(2)                    WAS DESIGNATED AS AN ELIGIBLE EMPLOYEE FOR THE PLAN YEAR;
AND

 

(3)                    IS AN EMPLOYEE ON THE LAST DAY OF, OR DIES DURING, THE
PLAN YEAR,

 

IN ALL CASES AS DETERMINED BY THE COMMITTEE.  THE ANNUAL MIP AWARD MAY BE
PRORATED, AT THE SOLE DISCRETION OF THE COMMITTEE, TO THE EXTENT THE INDIVIDUAL
HAS NOT BEEN EMPLOYED AS AN EMPLOYEE FOR THE ENTIRETY OF EACH PERFORMANCE PERIOD
IN THE PLAN YEAR.

 


(C)   IN THE EVENT AN EMPLOYEE TRANSFERS INTO OR OTHERWISE ASSUMES ANOTHER
POSITION THAT PARTICIPATES IN THE PLAN, THE COMMITTEE RETAINS THE SOLE
DISCRETION TO DETERMINE WHAT ADJUSTMENTS, IF ANY, WILL BE MADE TO THE EMPLOYEE’S
TARGET INCENTIVE.


 


(D)   THE COMMITTEE RETAINS THE DISCRETION TO REDUCE OR ELIMINATE AN AWARD FOR
ANY EMPLOYEE WHOSE PERFORMANCE DOES NOT CONSISTENTLY MEET EXPECTATIONS.


 


SECTION 3.2.   INELIGIBILITY / TERMINATION OF EMPLOYMENT.


 


(A)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF, PRIOR TO THE LAST DAY
OF A PERFORMANCE PERIOD (IN THE CASE OF A SEMI-ANNUAL MIP AWARD), THE EMPLOYMENT
OF AN EMPLOYEE IS TERMINATED (1) BY THE COMPANY WITHOUT CAUSE (INCLUDING DUE TO
A REDUCTION IN FORCE), (2) BY REASON OF DEATH, DISABILITY, OR RETIREMENT, OR
(3) IN THE CASE OF A TIER 1 EMPLOYEE, VOLUNTARILY BY THE EMPLOYEE FOR GOOD
REASON, SUCH EMPLOYEE SHALL BE ELIGIBLE TO RECEIVE A SEMI-ANNUAL MIP

 

5

--------------------------------------------------------------------------------


 


AWARD FOR SUCH PERFORMANCE PERIOD THAT SHALL BE PRORATED BOTH ON THE BASIS OF
THE FULL CALENDAR MONTHS WORKED THEREIN DURING WHICH SUCH EMPLOYEE SHALL HAVE
BEEN EMPLOYED BY THE COMPANY AND BASED ON THE COMPANY’S ACTUAL PERFORMANCE
DURING SUCH PERFORMANCE PERIOD; PROVIDED, HOWEVER, THAT SUCH EMPLOYEE SHALL NOT
BE ELIGIBLE TO RECEIVE SUCH A PRORATED SEMI-ANNUAL MIP AWARD UNLESS HE OR SHE
WAS EMPLOYED AS AN EMPLOYEE FOR AT LEAST THREE FULL CALENDAR MONTHS WITHIN SUCH
PERFORMANCE PERIOD AND, WITH RESPECT TO THE PERFORMANCE PERIOD ENDING JUNE 30,
2009, WAS EMPLOYED AS AN EMPLOYEE ON OR AFTER APRIL 28, 2009; PROVIDED, FURTHER,
THAT SUCH AN EMPLOYEE WILL NOT BE ELIGIBLE TO RECEIVE ANY PAYMENT (PRORATED OR
OTHERWISE) BASED ON (I) THE ANNUAL MIP AWARD OR (II) ANY AMOUNT THAT IS
ATTRIBUTABLE TO COMPANY ACHIEVEMENT THAT EXCEEDS A SEMI-ANNUAL PERFORMANCE
TARGET, INCLUDING BUT NOT LIMITED TO THE SURPLUS AWARD (AS DEFINED IN
SECTION 5.1).


 


(B)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, EXCEPT AS OTHERWISE
DETERMINED BY THE COMMITTEE, IF, PRIOR TO THE DATE ON WHICH THE PAYMENT OF AN
AWARD IS MADE, AN EMPLOYEE (I) IS TERMINATED BY THE COMPANY FOR CAUSE, (II) IN
THE CASE OF A TIER 1 EMPLOYEE, VOLUNTARILY QUITS OR RESIGNS WITHOUT GOOD REASON,
OR (III) IN THE CASE OF A AN EMPLOYEE WHO IS DESIGNATED AS A TIER 2, TIER 3 OR
TIER 4/ESIP EMPLOYEE IN THE INDIVIDUAL’S INCENTIVE STATEMENT FOR THE PLAN YEAR
(RESPECTIVELY, “TIER 2,” “TIER 3,” OR “TIER 4/ESIP EMPLOYEE”), VOLUNTARILY QUITS
OR RESIGNS FOR ANY REASON, SUCH EMPLOYEE SHALL NOT BE ELIGIBLE TO RECEIVE ANY
ADDITIONAL UNPAID AMOUNTS UNDER THE PLAN (EVEN IF SUCH TERMINATION OCCURS
SUBSEQUENT TO THE LAST DAY OF A PERFORMANCE PERIOD AND/OR PLAN YEAR), INCLUDING
ANY UNPAID SURPLUS AWARD.


 


(C)   NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, IF A MATERIAL “EVENT OF
DEFAULT” (AS DEFINED IN THE AMENDED AND RESTATED CREDIT AGREEMENT DATED AS OF
FEBRUARY 25, 2009, AS AMENDED, OR “DIP CREDIT AGREEMENT,” TO WHICH THE COMPANY
IS A PARTY) HAS OCCURRED AND IS CONTINUING AT THE TIME ANY AWARDS WOULD
OTHERWISE BE PAYABLE UNDER THIS PLAN, THE COMPANY SHALL NOT PAY, AND AN EMPLOYEE
SHALL NOT HAVE ANY RIGHT, TITLE OR INTEREST IN OR TO, ANY SUCH AWARDS UNLESS AND
UNTIL SUCH EVENT OF DEFAULT IS CURED.


 


ARTICLE IV
CALCULATION OF AWARD


 


SECTION 4.1.   PERFORMANCE TARGETS.  THE COMMITTEE SHALL ESTABLISH ANNUAL AND
SEMI-ANNUAL PERFORMANCE TARGETS FOR THE PLAN YEAR.  EACH OF THE ANNUAL AND
SEMI-ANNUAL PERFORMANCE TARGETS SHALL INCLUDE A THRESHOLD LEVEL OF PERFORMANCE
BELOW WHICH NO AWARD PAYMENT SHALL BE MADE, LEVELS OF PERFORMANCE AT WHICH
SPECIFIED PERCENTAGES OF THE TARGET AWARD SHALL BE PAID, AND A MAXIMUM LEVEL OF
PERFORMANCE ABOVE WHICH NO ADDITIONAL AWARD SHALL BE PAID.


 


SECTION 4.2.   SEMI-ANNUAL CYCLE.  THE PLAN WILL OPERATE ON A SEMI-ANNUAL CYCLE,
SUCH THAT THE COMPANY’S ANNUAL PERFORMANCE TARGET WILL BE APPORTIONED INTO TWO
SEMI-ANNUAL PERFORMANCE TARGETS, ONE FOR EACH PERFORMANCE PERIOD IN THE PLAN
YEAR.  AN EMPLOYEE IS ELIGIBLE TO RECEIVE A SEMI-ANNUAL MIP AWARD AFTER THE END
OF EACH PERFORMANCE PERIOD SUBJECT TO THE COMPANY ACHIEVEMENT OF THE SEMI-ANNUAL
PERFORMANCE TARGETS AND ANY OTHER APPLICABLE OBJECTIVE PERFORMANCE CRITERIA
ESTABLISHED BY THE COMMITTEE.  AN EMPLOYEE IS ELIGIBLE TO RECEIVE

 

6

--------------------------------------------------------------------------------



 


AN ANNUAL MIP AWARD AFTER THE END OF THE PLAN YEAR SUBJECT TO THE COMPANY
ACHIEVEMENT OF THE ANNUAL PERFORMANCE TARGET AND ANY OTHER APPLICABLE OBJECTIVE
PERFORMANCE CRITERIA ESTABLISHED BY THE COMMITTEE.


 


SECTION 4.3.   SPECIAL RULES APPLICABLE TO CERTAIN TIER 4 EMPLOYEES.


 


(A)  CERTAIN TIER 4 EMPLOYEES (“ESIP B EMPLOYEES”) SHALL RECEIVE PERFORMANCE
TARGETS BASED ON KEY PERFORMANCE INDICATORS BY PLANT OR AREA.  FOR ALL SUCH ESIP
B EMPLOYEES, THE PLAN WILL OPERATE ON A QUARTERLY CYCLE.  THE COMMITTEE SHALL
ESTABLISH FOR THESE ESIP B EMPLOYEES AN ANNUAL PERFORMANCE TARGET (WHETHER BASED
ON THE PERFORMANCE INDICATORS FOR THEIR RESPECTIVE PLANTS AND/OR AREAS), WHICH
WILL BE APPORTIONED INTO FOUR QUARTERLY PERFORMANCE TARGETS, ONE FOR EACH
CALENDAR QUARTER IN THE PLAN YEAR.  THESE ESIP B EMPLOYEES ARE ELIGIBLE TO
RECEIVE A QUARTERLY MIP AWARD AFTER THE END OF EACH CALENDAR QUARTER SUBJECT TO
THE ACHIEVEMENT OF THE APPLICABLE QUARTERLY PERFORMANCE TARGET AND ANY OTHER
APPLICABLE OBJECTIVE PERFORMANCE CRITERIA ESTABLISHED BY THE COMMITTEE.


 


(B)  PAYMENT OF QUARTERLY MIP AWARDS TO THESE ESIP B EMPLOYEES FOR EACH CALENDAR
QUARTER, LESS WITHHOLDING TAXES AND OTHER APPLICABLE WITHHOLDINGS, SHALL BE MADE
NOT LATER THAN 45 DAYS FOLLOWING THE LAST DAY OF THE CALENDAR QUARTER TO WHICH
SUCH AWARD RELATES.


 


(C)  TO THE EXTENT NOT INCONSISTENT WITH THE FOREGOING, THESE ESIP B EMPLOYEES
AND THE PROVISION OF THEIR MIP AWARDS SHALL BE SUBJECT TO EACH OF THE PROVISIONS
SET FORTH IN THE PLAN; PROVIDED, HOWEVER, THAT THE PLAN PROVISIONS AS APPLIED TO
THE THESE ESIP B EMPLOYEES AND TO THEIR MIP AWARDS SHALL BE READ BY SUBSTITUTING
THE TERM “QUARTERLY” FOR “SEMI-ANNUAL,” AND, NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THESE ESIP B EMPLOYEES SHALL NOT BE ELIGIBLE TO RECEIVE AN ANNUAL
MIP AWARD.


 


SECTION 4.4.   AWARDS.  THE COMPANY SHALL PROVIDE AN INCENTIVE STATEMENT TO EACH
EMPLOYEE AS SOON AS PRACTICABLE AFTER APRIL 22, 2009.  THE INCENTIVE STATEMENT
SHALL EXPLAIN THE ANNUAL AND SEMI-ANNUAL MIP AWARDS THAT THE EMPLOYEE IS
ELIGIBLE TO EARN THROUGHOUT THE PLAN YEAR (OR SHALL OTHERWISE DESCRIBE SUCH
EMPLOYEE’S ELIGIBILITY TO PARTICIPATE IN THE PLAN) AND SHALL DESCRIBE THE ANNUAL
AND SEMI-ANNUAL PERFORMANCE TARGETS APPLICABLE THROUGHOUT THE PLAN YEAR AS WELL
AS ANY OTHER OBJECTIVE PERFORMANCE CRITERIA APPLICABLE TO THE INDIVIDUAL
EMPLOYEE, AS ESTABLISHED BY THE COMMITTEE.  SUBJECT TO THE REQUIREMENTS OF
SECTIONS 3.1 AND 3.2 ABOVE, PAYMENT OF A SEMI-ANNUAL MIP AWARD SHALL BE MADE
ONLY IF AND TO THE EXTENT THAT A PRE-DETERMINED THRESHOLD PERCENTAGE OF THE
SEMI-ANNUAL PERFORMANCE TARGETS WITH RESPECT TO SUCH PERFORMANCE PERIOD IS
ATTAINED, AND ALL OTHER OBJECTIVE PERFORMANCE CRITERIA APPLICABLE TO THE
EMPLOYEE HAVE BEEN MET.  SIMILARLY, SUBJECT TO THE REQUIREMENTS OF SECTIONS 3.1
AND 3.2 ABOVE, PAYMENT OF AN ANNUAL MIP AWARD SHALL BE MADE ONLY IF AND TO THE
EXTENT THAT A PRE-DETERMINED THRESHOLD PERCENTAGE OF THE ANNUAL PERFORMANCE
TARGET IS ATTAINED, AND ALL OTHER OBJECTIVE PERFORMANCE CRITERIA APPLICABLE TO
THE EMPLOYEE HAVE BEEN MET.  UNLESS OTHERWISE PROVIDED IN AN EMPLOYEE’S
INCENTIVE STATEMENT, THE ACTUAL AMOUNT OF THE ANNUAL AND/OR SEMI-ANNUAL MIP
AWARDS PAYABLE TO AN EMPLOYEE UNDER THE PLAN SHALL BE DETERMINED AS A PERCENTAGE
OF THE EMPLOYEE’S TARGET INCENTIVE, WHICH PERCENTAGE SHALL VARY DEPENDING UPON
THE EXTENT TO WHICH THE ANNUAL AND/OR SEMI-ANNUAL PERFORMANCE TARGETS HAVE BEEN
ATTAINED AND ALL OTHER OBJECTIVE PERFORMANCE CRITERIA APPLICABLE HAVE BEEN MET.

 

7

--------------------------------------------------------------------------------



 


SECTION 4.5.   EMERGENCE FROM BANKRUPTCY / LIQUIDATION.  IN THE EVENT THAT
DURING THE PLAN YEAR THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF
DELAWARE PRESIDING OVER IN RE: SMURFIT-STONE CONTAINER CORP., CASE NO. 09-10235
(BLS), CONFIRMS A PLAN OF REORGANIZATION FOR THE COMPANY PURSUANT TO
SECTION 2.6(E) AND THE COMPANY FAILS TO ASSUME THE PLAN FOLLOWING OR IN
CONNECTION WITH THE CONFIRMATION OF SUCH A PLAN OF REORGANIZATION, OR THE
COMPANY CONSUMMATES A LIQUIDATION PURSUANT TO SECTION 2.6(D) OR (F), THEN EACH
EMPLOYEE SHALL RECEIVE A SEMI-ANNUAL MIP AWARD FOR THE PERFORMANCE PERIOD IN
WHICH THE PLAN OF REORGANIZATION IS CONFIRMED OR THE LIQUIDATION IS CONSUMMATED
AND AN ANNUAL MIP AWARD, WHICH AWARDS SHALL BE (I) PRORATED ON THE BASIS OF THE
FULL CALENDAR MONTHS DURING WHICH SUCH EMPLOYEE SHALL HAVE BEEN EMPLOYED BY THE
COMPANY DURING SUCH PERFORMANCE PERIOD AND THE PLAN YEAR AND (II) BASED ON THE
COMPANY’S ACTUAL PERFORMANCE MEASURED AS A PERCENTAGE OF THE COMPANY’S
FINANCIAL/OPERATIONAL TARGETS THROUGH THE DATE OF REORGANIZATION OR LIQUIDATION.


 


ARTICLE V
PAYMENT OF AWARDS


 


SECTION 5.1.   TIME OF PAYMENT.  PAYMENT OF THE SEMI-ANNUAL MIP AWARD FOR THE
PERFORMANCE PERIOD ENDING JUNE 30, 2009, LESS WITHHOLDING TAXES AND OTHER
APPLICABLE WITHHOLDINGS, SHALL BE MADE NOT LATER THAN 45 DAYS AFTER JUNE 30. 
PAYMENT OF THE SEMI-ANNUAL MIP AWARD FOR PERFORMANCE PERIOD ENDING DECEMBER 31,
2009, AND THE ANNUAL MIP AWARD, LESS WITHHOLDING TAXES AND OTHER APPLICABLE
WITHHOLDINGS, SHALL BE MADE WITHIN A REASONABLE PERIOD AFTER THE END OF THE PLAN
YEAR, BUT IN NO EVENT LATER THAN MARCH 15, 2010.  NOTWITHSTANDING ANY OF THE
FOREGOING, ANY PORTION OF THE SEMI-ANNUAL MIP AWARD FOR THE PERFORMANCE PERIOD
ENDING JUNE 30, 2009, THAT IS ATTRIBUTABLE TO AND PAYABLE FOR COMPANY
ACHIEVEMENT THAT EXCEEDS THE SEMI-ANNUAL PERFORMANCE TARGET FOR THAT PERFORMANCE
PERIOD (“SURPLUS AWARD”) SHALL BE PAID WITH THE SEMI-ANNUAL MIP AWARD FOR THE
PERFORMANCE PERIOD ENDING DECEMBER 31, 2009, AND THE ANNUAL AWARD.


 


SECTION 5.2.   FORM OF PAYMENT.  AWARDS SHALL BE PAID IN THE FORM OF A LUMP SUM
CASH PAYMENT.


 


ARTICLE VI
ADMINISTRATION


 


SECTION 6.1.   THE PLAN SHALL BE ADMINISTERED BY THE COMMITTEE, WHICH SHALL HAVE
FULL POWER AND AUTHORITY TO INTERPRET, CONSTRUE AND ADMINISTER THE PLAN IN
ACCORDANCE WITH THE PROVISIONS SET FORTH HEREIN, INCLUDING WITHOUT LIMITATION
THE AUTHORITY TO: (I) SELECT THE EMPLOYEES TO WHOM AWARDS MAY FROM TIME TO TIME
BE GRANTED HEREUNDER; (II) DETERMINE THE TERMS AND CONDITIONS OF EACH AWARD,
CONSISTENT WITH THE TERMS OF THE PLAN; AND (III) DETERMINE THE AWARD FORMULA FOR
EVERY EMPLOYEE IN EACH PERFORMANCE PERIOD, INCLUDING ADJUSTING OR ELIMINATING
AWARDS, SUBJECT TO THE COMPANY ACHIEVEMENT AND THE COMPANY’S SATISFACTION OF ANY
AND ALL OTHER OBJECTIVE PERFORMANCE CRITERIA ESTABLISHED BY THE COMMITTEE.  IN
THIS CONNECTION, THE COMMITTEE MAY DELEGATE TO ANY CORPORATION, COMMITTEE OR
INDIVIDUAL(S), REGARDLESS OF WHETHER ANY SUCH INDIVIDUALS ARE EMPLOYEES OF THE
COMPANY, THE DUTY TO ACT FOR THE COMMITTEE HEREUNDER.

 

8

--------------------------------------------------------------------------------



 


SECTION 6.2.   DECISIONS OF THE COMMITTEE SHALL BE FINAL, CONCLUSIVE AND BINDING
ON ALL PERSONS OR ENTITIES, INCLUDING THE COMPANY AND ANY EMPLOYEE.  A MAJORITY
OF THE MEMBERS OF THE COMMITTEE MAY DETERMINE ITS ACTIONS.


 


SECTION 6.3.   NO OFFICER OR EMPLOYEE OF THE COMPANY SHALL BE LIABLE TO ANY
PERSON FOR ANY ACTION TAKEN OR OMITTED IN CONNECTION WITH THE INTERPRETATION AND
ADMINISTRATION OF THE PLAN UNLESS ATTRIBUTABLE TO HIS OR HER OWN WILLFUL
MISCONDUCT OR LACK OF GOOD FAITH.


 


SECTION 6.4.   THE EXPENSES OF ADMINISTERING THE PLAN SHALL BE PAID BY THE
COMPANY AND SHALL NOT BE CHARGED AGAINST THE PLAN.


 


ARTICLE VII
MISCELLANEOUS


 


SECTION 7.1.   SUCCESSORS.  ALL OBLIGATIONS OF THE COMPANY UNDER THE PLAN WILL
BE BINDING ON ANY SUCCESSOR TO THE COMPANY, WHETHER THE EXISTENCE OF THE
SUCCESSOR RESULTS FROM A CHANGE IN CONTROL AS DESCRIBED IN
SECTION 2.6(A) (RELATING TO THE ACCUMULATION OF COMPANY VOTING SECURITIES),
SECTION 2.6(B) (RELATING TO A RECONSTITUTION OF THE BOARD),
SECTION 2.6(C) (RELATING TO A MERGER, CONSOLIDATION, OR SALE OF THE COMPANY’S
ASSETS), OR OTHERWISE; PROVIDED, HOWEVER, THAT FOLLOWING OR IN CONNECTION WITH
ANY CHANGE IN CONTROL PURSUANT TO SECTION 2.6(E) (RELATING TO THE CONSUMMATION
OF A REORGANIZATION UNDER THE U.S. BANKRUPTCY CODE), IF THE COMPANY FAILS TO
ASSUME THE PLAN, THEN IT SHALL PAYOUT ANY AWARDS SUBJECT TO SECTION 4.5, AND
AFTER SUCH PAYOUTS THE PLAN AND ALL OF THE COMPANY’S OBLIGATIONS HEREUNDER SHALL
TERMINATE; PROVIDED, FURTHER, THAT FOLLOWING ANY CHANGE IN CONTROL PURSUANT TO
SECTION 2.6(D) OR (F) (RELATING TO THE CONSUMMATION OF A COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY PURSUANT TO STOCKHOLDER APPROVAL OR UNDER THE
BANKRUPTCY CODE) AND THE PAYOUT OF ANY AWARDS SUBJECT TO SECTION 4.5, THE PLAN
AND ALL OF THE COMPANY’S OBLIGATIONS HEREUNDER SHALL TERMINATE.


 


SECTION 7.2.   NONTRANSFERABILITY.  NO AWARD PAYABLE HEREUNDER, NOR ANY RIGHT TO
RECEIVE ANY FUTURE AWARD HEREUNDER, MAY BE ASSIGNED, ALIENATED, SOLD,
TRANSFERRED, ANTICIPATED, PLEDGED, ENCUMBERED, OR SUBJECTED TO ANY CHARGE OR
LEGAL PROCESS, AND IF ANY SUCH ATTEMPT IS MADE, OR A PERSON ELIGIBLE FOR ANY
AWARD HEREUNDER BECOMES BANKRUPT, THE AWARD UNDER THE PLAN WHICH WOULD OTHERWISE
BE PAYABLE WITH RESPECT TO SUCH PERSON MAY BE TERMINATED BY THE COMMITTEE WHICH,
IN ITS SOLE DISCRETION, MAY CAUSE THE SAME TO BE HELD OR APPLIED FOR THE BENEFIT
OF ONE OR MORE OF THE DEPENDENTS OF SUCH PERSON OR MAKE ANY OTHER DISPOSITION OF
SUCH AWARD THAT IT DEEMS APPROPRIATE.


 


SECTION 7.3.   BENEFICIARY DESIGNATION.  EACH EMPLOYEE MAY, FROM TIME TO TIME,
NAME ANY BENEFICIARY OR BENEFICIARIES (WHO MAY BE NAMED CONTINGENTLY OR
SUCCESSIVELY) TO WHOM ANY AWARD UNDER THE PLAN IS TO BE PAID IN CASE THE
EMPLOYEE SHOULD DIE BEFORE RECEIVING ANY OR ALL OF HIS OR HER AWARD.  EACH
BENEFICIARY DESIGNATION WILL REVOKE ALL PRIOR DESIGNATIONS BY THE SAME EMPLOYEE
WITH RESPECT TO THIS PLAN, MUST BE IN A FORM PRESCRIBED BY THE COMMITTEE, AND
MUST BE MADE DURING THE EMPLOYEE’S LIFETIME.  IF THE EMPLOYEE’S DESIGNATED
BENEFICIARY PREDECEASES THE EMPLOYEE OR NO BENEFICIARY HAS BEEN DESIGNATED, ANY
AWARD REMAINING UNPAID AT THE EMPLOYEE’S DEATH MAY, IN THE SOLE DISCRETION OF
THE COMMITTEE, (I) BE PAID TO THE EMPLOYEE’S ESTATE OR TO ONE OR MORE OF THE
DEPENDENTS OF THE EMPLOYEE OR (II) BE DISPOSED OF IN ANY OTHER

 

9

--------------------------------------------------------------------------------



 


MANNER THAT THE COMMITTEE DEEMS APPROPRIATE.


 


SECTION 7.4.   CLAIM TO AWARDS AND EMPLOYMENT RIGHTS.  NOTHING IN THIS PLAN
SHALL REQUIRE THE COMPANY TO SEGREGATE OR SET ASIDE ANY FUNDS OR OTHER PROPERTY
FOR PURPOSES OF PAYING ALL OR ANY PORTION OF AN AWARD HEREUNDER.  NO PERSON
SHALL HAVE ANY RIGHT, TITLE OR INTEREST IN OR TO ANY AWARD HEREUNDER (OR ANY
PORTION OF SUCH AWARD, INCLUDING BUT NOT LIMITED TO ANY SURPLUS AWARD) PRIOR TO
THE ACTUAL PAYMENT THEREOF, NOR TO ANY PROPERTY OF THE COMPANY.  ELIGIBILITY FOR
AN AWARD IN ONE YEAR OR PERFORMANCE PERIOD DOES NOT ENTITLE AN INDIVIDUAL TO BE
ELIGIBLE FOR AN AWARD IN ANY OTHER YEAR OR PERFORMANCE PERIOD.  NEITHER THE
ADOPTION OF THE PLAN NOR THE CONTINUED OPERATION THEREOF SHALL CONFER UPON ANY
EMPLOYEE ANY RIGHT TO CONTINUE IN THE EMPLOY OF THE COMPANY OR SHALL IN ANY WAY
AFFECT THE RIGHT AND POWER OF THE COMPANY TO DISMISS OR OTHERWISE TERMINATE THE
EMPLOYMENT OF ANY EMPLOYEE AT ANY TIME FOR ANY REASON, WITH OR WITHOUT CAUSE.


 


SECTION 7.5.   INCOME TAX WITHHOLDING/RIGHTS OF OFFSET.  THE COMPANY SHALL HAVE
THE RIGHT TO DEDUCT AND WITHHOLD FROM ALL AWARDS ALL FEDERAL, STATE AND LOCAL
TAXES AS MAY BE REQUIRED BY LAW.  IN ADDITION TO THE FOREGOING, THE COMPANY
SHALL HAVE THE RIGHT TO SET OFF AGAINST THE AMOUNT OF ANY AWARD WHICH WOULD
OTHERWISE BE PAYABLE HEREUNDER, THE AMOUNT OF ANY DEBT, JUDGMENT, CLAIM, EXPENSE
OR OTHER OBLIGATION OWED AT SUCH TIME BY THE EMPLOYEE TO THE COMPANY, AS
PERMITTED BY LAW.


 


SECTION 7.6.   EFFECTIVE DATE OF PLAN.  THE PLAN SHALL TAKE EFFECT ON APRIL 28,
2009.


 


SECTION 7.7.   TERMINATION OF PLAN.  THE PLAN MAY BE TERMINATED AT ANY TIME AND
FOR ANY REASON BY THE COMMITTEE.  HOWEVER, SUBJECT TO THE REQUIREMENTS SECTIONS
4.5 AND 7.1, UPON THE COURT’S CONFIRMATION OF A PLAN OF REORGANIZATION, IF THE
COMPANY FAILS TO ASSUME THE PLAN FOLLOWING OR IN CONNECTION WITH THE
CONFIRMATION OF SUCH A PLAN OF REORGANIZATION, THE PLAN AND ALL OF THE COMPANY’S
OBLIGATIONS HEREUNDER SHALL TERMINATE.


 


SECTION 7.8.   SEVERABILITY.  IF ANY PROVISION OF THE PLAN IS HELD ILLEGAL OR
INVALID FOR ANY REASON, THE ILLEGALITY OR INVALIDITY WILL NOT AFFECT THE
REMAINING PARTS OF THE PLAN, AND THE PLAN WILL BE CONSTRUED AND ENFORCED AS IF
THE ILLEGAL OR INVALID PROVISION HAD NOT BEEN INCLUDED.


 


SECTION 7.9.   GOVERNING LAW.  ALL QUESTIONS PERTAINING TO THE CONSTRUCTION,
VALIDITY AND EFFECT OF THE PLAN SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE.


 

IN WITNESS WHEREOF, the Compensation Committee of Smurfit-Stone Container
Corporation has caused this instrument to be executed by its duly authorized
member on this 28th day of April, 2009.

 

 

SMURFIT-STONE CONTAINER CORPORATION COMPENSATION COMMITTEE

 

 

 

By:

/s/ William D. Smithburg

 

 

 

10

--------------------------------------------------------------------------------